Woods, J.
The qnestion in this ease is whether the evidence of Daniel Chase was properly admitted or not, or in other words, whether it was material, and relevant to the issue to be tried.- We do not determine whether it was or was not material to show that there were unfriendly feelings existing between Hiram Paul and Benjamin J. Drew. It was clearly material to show that a state of hostile feelings existed on the part of Paul towards Mercy K. Drew, the plaintiff. And the evidence tended to show that fact, no less than his ill will towards Benjamin J. Drew. What Paul and Hutchins said, of which Chase gave evidence, related to all the Drew family, including the plaintiff as well as the other members of it. What they said, as testified to by Chase, was that u if the Drew family came over that hill, they should not go home alive.” The evidence, then, tended to show a state of ill will on the part of Paul towards the plaintiff, and inasmuch as for that cause it must be considered as detracting from the weight that would otherwise properly attach to the testimony of Paul, in that point of view the law regards it as material to the issue, and therefore competent evidence. Paul’s testimony was material, and the evidence of Chase was material also, as having the effect to weaken its force.
The relation in which a witness. stands to a party, whether of peculiar friendship or hostility, is material, and may always be shown.
It is a fact from which inferences may properly be made, touching the probability of the truthfulness of the relation of facts, given by the witness, and may be proved like any other material fact. It may be shown, either by the testimony of the witness whose testimony is to be affected by it, or by that of other witnesses. Stevens v. Beach, 12 Vt. Rep. 585; Peirce v. Gibson, 9 Vt. Rep. 216; 1 Greenl. Ev. 500; Atwood v. Welton, 7 Conn. Rep. 66; Thomas v. David, 7 C. & P. 350; Rixey v. Bayse, 4 Leigh’s Rep. 330; *366Tucker v. Welch, 17 Mass. Rep. 160; Ware v. Ware, 8 Greenl. Rep. 42.
The testimony of Chase, then, was clearly admissible, and there must therefore be

Judgment on the verdict.